of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Church, et al. US2021/0002966 teaches a roller 10 with a connector 1 that can be used on casing ¶0085, but does not teach the specific features of claim 14, and does not teach the rotatable ring with the bearing mounting. Modification would destroy the invention as it is intended to operate.
Male, et al. US20020020526 teaches internal and external bearing, where ¶0025 teaches the assembly of the centralizer on the casing joint CJ, where it is slipped over. Male, et al. does not teach the bearing between the rotatable ring and the body. Nor does Male, et al. teach the added structural elements of the sleeve with an inner surface having a central bore , a channel, and the side surface of the channel to inhibit movement of the conveyance device longitudinally.
Goeser, et al. US1877395 does not teach the rotatable ring that has a bearing between it and the body, nor does Goeser, et al. teach the added structural elements of the sleeve with an inner surface having a central bore, a channel, and the side surface of the channel to inhibit movement of the conveyance device longitudinally.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        2/25/2021